Citation Nr: 1441459	
Decision Date: 09/17/14    Archive Date: 09/22/14

DOCKET NO.  11-30 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for low back pain with facet tropism L5-S1 with pedicles sclerosis (a low back disability).

2.  Entitlement to a rating in excess of 20 percent for a right knee disability.

3.  Entitlement to a rating in excess of 10 percent for a left knee disability.

4.  Entitlement to a rating in excess of 10 percent for gastroesophageal reflux disease (GERD).

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TIDU).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs
ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel


INTRODUCTION

The appellant is a Veteran who had active service from November 1982 to October 1987.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the San Juan, the Commonwealth of Puerto Rico, Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

Records of VA treatment for an unrelated disability (added to the Veteran's electronic record since the last AOJ adjudication of the case) show he continues to take prescribed medication for GERD and for pain due to orthopedic disabilities.  Presumably the prescriptions are renewed based on clinical evaluations; however, the most recent treatment record in the file specific to the disabilities on appeal is from April 2011.  Therefore, there are potentially three-and-a-half years of outstanding pertinent treatment records, and the record does not reflect an attempt to secure them.  Records of treatment for service-connected disabilities are clearly pertinent (and may be critical) evidence in a claim for increase, and must be obtained on remand (if available); notably, VA records are constructively of record.  Furthermore, the May 2011 VA GERD examiner suggested that additional testing (upper endoscopy) was necessary to fully assess the gastric disability.  Given that suggestion, and the likelihood that additional medical records will be added to the record on remand, the Board finds that contemporaneous examinations to ascertain the current severity of the disabilities on appeal are necessary.  

As the TDIU claim is inextricably intertwined with the increased rating claims, consideration of that claim must be deferred at this time.

Accordingly, the case is REMANDED for the following:

1. The AOJ should obtain copies of complete records (those not already associated with the record) of all VA evaluations and/or treatment the Veteran has received for GERD, low back, and right and left knee disabilities from April 2011 to the present.   

2.  Thereafter, the AOJ should arrange for an orthopedic examination of the Veteran to assess the current severity of his knee and low back disabilities.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  All pertinent findings should be described in detail, and all indicated tests or studies should be completed.  The studies should specifically include active and passive ranges of motion of both knees and the spine, with notation of any further limitations due to pain, use, or other such factors.  All functional limitations must be identified.  The examiner should discuss the impact each disability has on daily activities and employability.  

With respect to the knees, the examiner should note whether there is instability (and if so its degree).

With respect to the low back, the examiner should note whether there is related intervertebral disc syndrome (and if so whether there have been related periods of bedrest prescribed by a physician-and if so their frequency and duration).  The examiner should also note whether or not there are any related neurological manifestations, and if so their nature and severity.

The examiner must explain the rationale for all opinions.

3.  The AOJ should also arrange for a gastrointestinal diseases examination of the Veteran to assess the severity of his GERD.  A copy of the criteria in 38 C.F.R. § 4.114, and in particular Code 7346, should be provided to the examiner (along with the Veteran's record, to include this remand) for review in conjunction with the examination (and the findings must address all factors mentioned in the rating criteria).  Any indicated tests or studies should be completed.  The examiner should describe findings in detail, specifically noting the presence or absence of the symptoms and impairment in the criteria for ratings above 10 percent under Code 7346.  The examiner should specifically indicate whether or not the symptoms are productive of "considerable impairment of health".  

The examiner must explain the rationale for all opinions, citing to supporting clinical data.

4.  The AOJ should then review the record, arrange for any further development indicated with respect to the claim for a TDIU rating, and readjudicate the claims.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

